Citation Nr: 1424184	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  11-27 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for a left knee meniscal tear. 

2.  Entitlement to a rating higher than 10 percent for limitation of extension caused by left knee arthritis. 

3.  Entitlement to a rating higher than 20 percent for limitation of flexion caused by left knee arthritis.

4.  Entitlement to a rating higher than 20 percent for a right knee disorder, status post meniscal repair. 

5.  Entitlement to a rating in excess of 20 percent for limitation of flexion caused by right knee arthritis, to include the question of whether the reduction to a 10 percent rating, effective May 1, 2011, was proper.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from October 1989 to October 1993. 

This matter initially came before the Board of Veterans' Appeals (Board) from May 2010 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In support of his claims, the Veteran testified at a video conference at the RO in July 2012.

The issues of entitlement to increased ratings for the left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The December 2009 VA examination upon which the reduction was based was as full and complete as previous examinations.  However, more contemporaneous VA treatment records, the lay evidence, and subsequent VA examination of record have not demonstrated sustained, material improvement in the Veteran's right knee arthritis that is reasonably certain to continue and be maintained under the ordinary conditions of life. 

2.  The reduction from 20 to 10 percent was improper.


CONCLUSION OF LAW

The criteria for restoration of a 20 percent disability rating for service-connected right knee arthritis, effective May 1, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2 (2013); Brown v. Brown, 5 Vet. App. 413 (1993).


REASONS AND BASES FOR FINDINGST AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) defines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits. 

First, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  Second, VA has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

As discussed below, sufficient evidence is of record to grant the matter on appeal.  Therefore, no further notice or development is needed with respect to this matter. 

Restoration of 20 Percent Rating For Right Knee Arthritis

Service connection was initially granted for right knee patella chondromalacia in a December 1993 rating action.  A noncompensable evaluation was assigned under Diagnostic Code 5257.  In a June 1998 rating action, the evaluation was increased to 10 percent.  

In a November 2001 rating action, the RO changed the Diagnostic Code for the right knee disability from 5257 to 5259 (which refers to removal of symptomatic semi-circular cartilage).  

In September 2005, the RO granted separate ratings for the right knee disabilities and also increased the evaluations.  A 20 percent evaluation was granted for meniscal repair with effusion and instability of the right knee, effective in August 2001, under Diagnostic Codes 5257-5258.  The RO also granted a 20 percent rating effective from December 2004, under Diagnostic Codes 5010-5260 for patellar chondromalacia with degenerative arthritis with limitation of flexion of the right knee 

In May 2010, the Veteran was notified of the proposal to reduce the rating for right knee arthritis to 10 percent.  In a February 2011 rating action, the RO reduced the rating to 10 percent, effective May 1, 2011.  

The law provides that a veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  When an RO reduces a rating without following the applicable regulations, the reduction is void ab initio (i.e., without effect from its inception).  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

The 20 percent rating for right knee arthritis had been in effect since December 3, 2004, over 6 years from the time it was reduced to 10 percent in February 2011 (effective May 1, 2011).  

As regards disability ratings in effect for a period of 5 years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) are for application.  See 38 C.F.R. § 3.344(c).  Where a veteran's schedular rating has been both stable and continuous for 5 years or more, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish or continue the higher evaluation.  38 C.F.R. § 3.344(a).  Ratings for disease subject to temporary or episodic improvement, will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Id.  (Arthritis and chondromalacia are not listed in 38 C.F.R. § 3.344(a) among the examples of diseases subject to episodic improvement, and can be reduced on the basis of one examination.)  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  Id. 

In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition has demonstrated actual improvement. Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  Care must be taken, however, to ensure that a change in an examiner's evaluation reflects an actual change in the Veteran's condition, and not merely a difference in the thoroughness of the examination or in descriptive terms, when viewed in relation to the prior disability history.  In addition, it must be determined that an improvement in a disability has actually occurred, and that such improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

The RO did not satisfy a critical requirement for rating reductions.  The RO did not discuss in the May 2010 and February 2011 rating decisions whether there was sustained material improvement in the right knee arthritis.  In the May 2010 rating decision which proposed the rating reduction and in the February 2011 rating decision which implemented the rating reduction, the RO neither cited to nor discussed 38 C.F.R. § 3.344.  The RO did not establish by a preponderance of the evidence that there is material improvement in the arthritis of the right knee which is reasonably certain to be sustained under ordinary conditions of life.  See 38 C.F.R. § 3.344(a); Brown; supra.  See also Sorakubo v. Principi, 16 Vet. App. 120 (2002) (in the case of a rating reduction, the record must establish that a rating reduction is warranted by a preponderance of the evidence and that the reduction was in compliance with 38 C.F.R. § 3.344). 

In reducing the rating, the RO found the limited motion observed on a December 2009 VA examination (0 to 80 degrees) did not warrant a 20 percent rating.  It was noted that Diagnostic Code 5260 provides for a 10 percent evaluation when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

However, in order to sustain a reduction, the evidence of record need not show that a 20 percent disability rating was warranted, but rather, a preponderance of the evidence must make it reasonably certain that the improvement that had been shown in December 2009 would continue under the ordinary conditions of life.  38 C.F.R. § 3.344.  In this case while he had 0-80 degrees of flexion, this is similar to the flexion exhibited at the time of the grant of 20 percent evaluation in the September 2005 rating action (See December 2004 VA examination report).  Moreover, at subsequent VA examination in May 2011, it was noted that his flexion was reduced even more on repetitive motion.  Furthermore, the Veteran's complaints of pain must be considered.  The Board finds that by a preponderance of the evidence, it has not been established that the protected 20 percent disability rating should have been reduced.  Therefore, a restoration of a rating of 20 percent for right knee arthritis is warranted.  Brown; supra; 38 C.F.R. §§ 4.1, 4.2, 4.13.  


ORDER

Restoration of a rating of 20 percent for limitation of flexion caused by right knee arthritis, effective from May 1, 2011, is granted.


REMAND

Regarding the claims for higher evaluations for the right and left knee disabilities, the Veteran was last afforded a VA examination in May 2011.  At his videoconference, the Veteran reported that his knee disabilities had worsened.  The Board finds that he should be afforded additional VA compensation examination to assess the current degree of disability. 

Also at his video conference, the Veteran reported ongoing VA treatment for his knee disabilities.  These treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any healthcare provider who has treated him for disabilities of the knees.  After securing any necessary authorization from him, obtain all identified treatment records not already associated with the claims file.  This should include medical records from the Columbia, South Carolina VA facility dated since June 2011.  

2.  After obtaining all outstanding records, schedule the Veteran for VA compensation examination to reassess the severity of his right and left knee disabilities.  

3.  Then readjudicate the claims in light of all additional evidence.  If the claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


